Citation Nr: 0716581	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, granting entitlement of 
the veteran to service connection for bilateral hearing loss 
and assigning a 0 percent evaluation therefor, effective from 
April 3, 2003.  

This matter is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action on his part is required. 


REMAND

The Veterans Claims Assistance Act (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  Under 38 U.S.C. § 5103(a), 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence necessary to substantiate the claim for 
benefits.  In August 2001, VA issued regulations to implement 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Review of the record fails to indicate that the RO ever 
furnished the appellant a VCAA letter in an effort to comply 
with the VA's duty to notify in terms of the claim for an 
initial rating for bilateral hearing loss.  Such oversight is 
significant, as the facts of this case are in dispute as to 
the existence of a compensably disabling disorder involving 
bilateral hearing loss.  In effect, this case turns in large 
part on whether the appellant has submitted the necessary 
information and evidence indicating that an initial 
compensable rating is warranted.  

As for the question of whether the first-notice-requirement 
error here was prejudicial, the United States Court of 
Appeals for Veterans Claims has held that any error regarding 
the first notice requirement is of the type that has the 
"natural effect" of producing prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 122.  As well, if the first 
notice requirement is not met, then the burden shifts to VA 
to show that the appellant has not been prejudiced.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this instance, while it is evident that the appellant did 
receive a VCAA letter in connection with the underlying claim 
for service connection for hearing loss, review of the record 
does not indicate that the appellant by virtue of the 
argument advanced by and on his behalf was made fully aware 
of the evidence and information needed to substantiate his 
claim, the division of responsibility between himself and VA 
as to obtaining Federal and non-Federal records, or the need 
to submit all pertinent evidence in his possession.  It, 
thus, would be imprudent, if not violative of the appellant's 
due process rights, for the Board to enter a final decision 
without ensuring that VA has complied fully with its duty-to-
notify obligation.  Remand is therefore deemed necessary to 
ensure VCAA compliance.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), the appellant must 
be notified by written correspondence of 
any information and evidence not of 
record (1) that is necessary to 
substantiate the claim for an initial 
compensable rating for bilateral hearing 
loss; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  The RO must obtain any 
relevant VA or other government records 
that are identified.  The RO must also 
assist the veteran in securing records of 
evaluation or treatment for hearing loss 
from private medical professionals or 
treatment facilities, or other evidence 
identified by the veteran, provided that 
he furnishes sufficient identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the appellant's response, 
any and all assistance due him must then 
be provided by VA.  

2.  Thereafter, the veteran's claim for 
entitlement to an initial compensable 
rating for bilateral hearing loss, from 
April 3, 2003, must be readjudicated on 
the basis of all the evidence on file and 
all governing legal authority, to include 
the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), as to whether the 
assignment of a staged rating or ratings 
is warranted during the initial rating 
period.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits and the 
dispositive law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


